DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. (Japanese Patent Publication 2008-68963 A) (“Moriya”) in view of Kimura et al. (US 2002/0182040) (“Kimura”). Moriya discloses:
Claim 1: a housing (around 13, figure 1); a loading device (61/54(7) in figures 5-6) installed on a front surface of the housing; a wafer cassette shelf (figure 2, 32/etc.) arranged in the housing and 
Claims 3-4: wherein a circulation path for circulating a gas is formed in the housing, the circulation path including the wafer transfer space and the wafer cassette transfer space (figure 2, 15/16).

Moriya does not directly show:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers;
Claim 2: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage of a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf.
Kimura shows a similar device having:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers (120);

for the purpose of providing a layout of the clean room for efficient utilization of the space (paragraphs [0006]-[0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moriya as taught by Kimura and include Kimura’s similar device having:
Claim 1: loading device configured to mount a transfer container capable of accommodating a plurality of wafers;
Claim 2: wherein the wafer transfer robot is configured to deliver the wafers between the transfer container mounted on the loading device and the wafer cassette arranged in a stage of a height facing the transfer container in a front-rear direction among the plurality of stages of the wafer cassette shelf;
for the purpose of providing a layout of the clean room for efficient utilization of the space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652